Citation Nr: 1411152	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  09-00 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for rheumatoid arthritis, including as secondary to service-connected residuals of a left ankle sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran service on active duty from January 1972 to January 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In March 2012, this matter was remanded for additional development.

In the prior remand, the Board referred the issues of service connection for a skeletal disorder, a muscle disorder, and a bilateral foot disorder.  It does not appear that any action has been taken regarding these claims.  Accordingly, they are again referred to the agency of original jurisdiction (AOJ) for appropriate disposition.


FINDINGS OF FACT

1.  Rheumatoid arthritis was not manifested in service or for many years thereafter and is not shown to be otherwise related to the Veteran's service.

2.  The Veteran does not have rheumatoid arthritis that is causally or etiologically related to his military service, or to a service-connected disability.  


CONCLUSION OF LAW

Service connection for rheumatoid arthritis is denied.  38 U.S.C.A. §§  1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5013A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.   An October 2006 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  This letter also informed the appellant of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  He was afforded a VA examination and opinion in February 2007 and an additional VA medical opinion was provided in March 2012.  The examination report and medical opinions are reported in greater detail below, and are adequate for rating purposes, as they contain the information necessary for consideration of the applicable criteria.  Thus, the Board finds that the examination report and opinions are adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not advised VA of additional, relevant evidence that is not of record.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.
Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §  1110; 38 C.F.R. § 3.303. Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

To substantiate a claim of service connection, there must be evidence of a current claimed disability; evidence of incurrence or aggravation of a disease or injury in service; and evidence of a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Additionally, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Likewise, certain chronic diseases, including arthritis, may be service connected if shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  
 
When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, in the Veterans Benefits Management System, and in "Virtual VA," with an emphasis on the evidence relevant to the matters on appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that he developed rheumatoid arthritis due to his service-connected residuals of a left ankle sprain.

STRs are silent for complaints, treatment, or diagnosis of rheumatoid arthritis.  The Board notes that there are several records noting complaints of pain in the feet and painful arches; however, the diagnosis was pes planus.  Additionally, STRs show a left ankle sprain and note a deformed 4th finger on the right hand.  Notably, on December 1973 report of medical history, the Veteran specifically denied swollen or painful joints and on December 1973 separation examination, an orthopedic/musculoskeletal evaluation was normal.

On March 1974 VA special orthopedics examination regarding his left ankle, the diagnosis was "history of left ankle sprain, with findings now of very mild effusion, with no other objective residuals noted; said to be periodically symptomatic."

VA treatment records reflect continued treatment for rheumatoid arthritis.
May 2001 left ankle imaging noted a history of "probable rhrumatoid arhitis [sic]." A June 2002 record noted an impression of rheumatoid arthritis.  In October 2004, a history of rheumatoid arthritis for the past 12-13 years or more was noted.  Also in June 2002, the Veteran reported having rheumatoid arthritis for the "past 11 years."  A March 2006 record noted that the Veteran had a history of rheumatoid arthritis diagnosed 10 years prior, and that such has mainly involved his bilateral hands, knees, and feet.  In June 2006, the impression was active rheumatoid arthritis.  Dr. J.S. stated that "as L[eft] ankle arthritis is associated with rheumatoid arthritis, rheumatoid arthritis is also connected with service connected disability."  In August 2006, Dr. J.S. stated that the Veteran's "ankle pain began after an injury in the military.  It is reasonable that rheumatoid arthritis was present at that time, and predisposed to injury."  August 2006 left ankle imaging showed soft tissue swelling and minimal early degenerative changes of the left ankle joint.

On February 2007 VA joints examination, the Veteran reported spraining his left ankle while in service.  He stated that after leaving service, he was a hair stylist for over 34 years and presently works as a housekeeper and a nursing assistant.  Left ankle sprain was diagnosed.  The examiner opined that "it is unlikely that the ankle sprain and his rheumatoid arthritis are in any way related."  The examiner noted that in March 2006, he was seen by a rheumatologist for rheumatoid arthritis, at which time it was noted that he had "10 years diagnosis rheumatoid arthritis affecting mainly his hands, knees and feet."  The examiner further noted that ankle sprains do not cause rheumatoid arthritis.  He stated that the Veteran worked for over 30 years at a physically demanding job with standing and sitting on a stoop and that he still continues to work at a somewhat nonstationery job.  The examiner concluded that it is "not as least as likely as not that the Veteran's ankle sprain in the military service caused or aggravated his rheumatoid arthritis."  

This matter was remanded to provide clarification on the conflicting medical evidence in the record.  In March 2012, a VA physician reviewed the Veteran's claims files and opined that rheumatoid arthritis was not incurred during service, or caused by or made worse by his service connected left ankle disability.  The physician noted that there is no history of rheumatoid arthritis in service.  With regard to the notation of a deformed right fourth finger, the physician stated that this does not establish a joint condition.  He further stated that the left ankle condition from service was a traumatic injury.  It was noted that the first report of rheumatoid arthritis was not until 2001 and that the Veteran himself reported (in 2002) an 11 year history of rheumatoid arthritis, which would place the diagnosis in 1991 (17 years following service).  The physician indicated that imaging shows the Veteran has degenerative joint disease of the left ankle, which he concludes is related to the injury in service.  He stated that joint trauma is known to cause an increase incidence of degenerative disease in the involved joint, which is a separate condition from rheumatoid arthritis, and which does not aggravate the rheumatoid arthritis in any joint.  This physician also addressed June and August 2006 records (from Dr. J.S.) suggesting that rheumatoid arthritis may be related to the left ankle condition.  He stated that Dr. J.S. does not refer to the left ankle injury (trauma) that occurred in service and further, that he does not address the negative joints examination (other than pes planus) at the start of service in January 1972, and that there are no reported symptoms until pain and swelling are noted after twisting while playing football in September 1973.

It is not in dispute that the Veteran has rheumatoid arthritis, as such is shown in VA treatment records and on VA examination in February 2007.

After a review of the evidence delineated above, the Board finds that the evidence is against a finding of service connection for rheumatoid arthritis.

The preponderance of the evidence is against a finding that rheumatoid arthritis became manifest in service.  STRs are silent for any treatment or diagnosis regarding his joints and notably, an examination at separation was normal.  Medical records reveal that the Veteran first sought treatment for rheumatoid arthritis in 2001, many years after discharge from service.  Significantly, the Veteran himself does not allege that rheumatoid arthritis was manifest in service.  Instead, in 2002, he reported having rheumatoid arthritis for the past 11 years, which would be 17 years after separation from service.  Additionally, the March 2012 VA physician opined that rheumatoid arthritis was not incurred during service.  The examiner cited to the factual record, noting the mention of a deformed right fourth finger, which he indicated does not establish a joint condition, and noting treatment for a left ankle sprain, which he indicated was a traumatic injury.  This physician also noted that the Veteran reported onset of rheumatoid arthritis in 1991, which is 17 years following service.  With regard to the August 2006 treatment record from Dr. J.S., which suggested that rheumatoid arthritis was present in service, the physician noted that Dr. J.S. did not address the service entrance examination in 1972 which was negative for findings related to the joints, and further that Dr. J.S. did not address that there are no reported symptoms until pain and swelling are noted after twisting while playing football in September 1973.  As the March 2012 opinion-provider explained the basis for his opinion and cited to the factual record, the Board finds this opinion to be highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-301 (2008).  

The preponderance of the evidence is also against a finding that service connection for rheumatoid arthritis is warranted on a presumptive basis.  The records do not include evidence of such within the first post-service year.  Notably, on March 1974 VA special orthopedics examination regarding the left ankle, the examiner did not find rheumatoid arthritis, but instead, noted that the diagnosis was "history of left ankle sprain, with findings now of very mild effusion, with no other objective residuals noted; said to be periodically symptomatic."  Indeed, the first documented report of rheumatoid arthritis is not until many years after service.  Further, the Veteran does contend or suggest that rheumatoid arthritis was manifest within this period.  Consequently, service connection for rheumatoid arthritis on a presumptive basis under 38 U.S.C.A. § 1112 is not warranted.

The Board has also considered whether service connection is warranted based on continuity of symptomatology since service, but finds that it is not.  See 38 C.F.R. § 3.303(b).  As noted above, an evaluation done at separation from service was normal and the Veteran specifically denied joint problems.  Again, the Board notes that the Veteran has not reported continuity of rheumatoid arthritis since service, but instead, appears to attribute such disability to his service-connected left ankle disability.  Thus, the preponderance of the evidence is against a finding of continuity of symptomatology since service.

A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  The Board emphasizes the multi-year gap between discharge from service (1974) and initial treatment in 2001 (27-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).

What remains for consideration is whether in the absence of a showing of onset in service or within the presumptive period of continuity since, rheumatoid arthritis may somehow otherwise be related to the Veteran's service.  

In this regard, there is positive and negative evidence.  In support of the Veteran's claim is an August 2006 VA treatment record noting that it is reasonable to assume that rheumatoid arthritis was present in service and that the Veteran was predisposed to injury.

Against the Veteran's claim are the opinions by the VA examiner in February 2007 and that by the VA physician in March 2012.  The VA examiner provided a more likely etiology for rheumatoid arthritis, indicating that the Veteran worked for over 30 years at a physically demanding job (on his feet a lot).  The March 2012 opinion specifically noted that the Veteran has reported that the onset of his rheumatoid arthritis was after service, and further that joint trauma related to the left ankle injury in service is a separate condition and unrelated to rheumatoid arthritis.  The VA physician also addressed the positive evidence of record noting that such did not include notation of consideration of the factual record, including the Veteran's STRs showing a negative joints examination at entrance to service and no reported pain and swelling symptoms until after a football injury in September 1973.

The Board finds that the most probative and persuasive evidence of record is the March 2012 opinion, which concludes that current rheumatoid arthritis is unrelated to service.  Here, the examiner noted a review of the record and cited to the factual record, including the Veteran's lay statements.  This physician also included an explanation for his opinion, which included commenting on the conflicting evidence of record.  Because the VA physician expressed familiarity with the record, and cited to supporting factual data, his opinion is highly probative and persuasive evidence in this matter.  See Nieves-Rodriguez, 22 Vet. App. at 299-301 ("The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.") quoting Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also, Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In contrast, the August 2006 treatment record includes a conclusory statement without any supporting rationale or citation to the factual record.  Accordingly, the Board finds this opinion not probative to the Veteran's claim.  See Stefl, 21 Vet. App. at 123 ("A mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion.").  Thus, given the depth of the March 2012 medical opinion, and the fact that the opinion was based on a review of the applicable record, the Board finds such opinion is highly probative and material to the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).

The Board again notes that it has considered the Veteran's lay statements regarding the etiology of his rheumatoid arthritis.  However, as noted above, the Veteran does not appear to suggest or contend that such is directly related to service, but instead he contends that rheumatoid arthritis is secondarily related to service.  Specifically, the Veteran alleges that rheumatoid arthritis was caused by, or is otherwise related to, his service-connected left ankle disability.

As noted above, secondary service connection is available where a service- connected disability directly caused another disability and where a service-connected disability has aggravated a non-service-connected disability.  38 C.F.R.  § 3.310; Allen, 7 Vet. App. at 448.

Here, the Veteran has rheumatoid arthritis.  Furthermore, service connection has been established for residuals of a left ankle sprain.  Therefore, the first two elements of a successful secondary service connection claim are satisfied.  However, the competent and probative evidence does not show that the Veteran's rheumatoid arthritis is proximately due to or the result of (was caused or aggravated by) the Veteran's service-connected left ankle disability.

In this regard, there is both positive and negative evidence of record.  In support of the Veteran's claim is a June 2006 record by Dr. J.S., which notes that left ankle arthritis is associated with rheumatoid arthritis.

Against the Veteran's claim are the opinions by the February 2007 VA examiner and March 2012 VA physician.  The VA examiner opined that it is not as least as likely as not that the Veteran's in-service ankle sprain caused or aggravated his rheumatoid arthritis.  The examiner noted that ankle sprains do not cause rheumatoid arthritis, and suggested that the Veteran's postservice job may be a more likely etiology for his rheumatoid arthritis.  Because this examiner did not comment on the positive evidence of record from Dr. J.S., an addendum opinion was obtained.  In March 2012, a VA physician noted a review of the record, including that the Veteran sprained his left ankle in service.  The physician noted that left ankle imaging shows degenerative joint disease of the left ankle, which can be associated with joint trauma; however, he stated that degenerative joint disease is a separate condition from rheumatoid arthritis and does not aggravate rheumatoid arthritis in any joint.  Additionally, the March 2012 opinion included comment on the positive evidence of record, specifically the June 2006 record.  The VA physician pointed out that the opinion by Dr. J.S. does not include any explanation of rationale, and specifically does not comment on the Veteran's STRs.

Because the March 2012 VA physician cited to the record, including the Veteran's lay statements, and provided an explanation of rationale for his opinion, including comment on the positive evidence of record, the Board finds this opinion highly probative and persuasive evidence in this matter.  See Nieves-Rodriguez, 22 Vet. App. at 299-301 ("The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.") quoting Guerrieri, 4 Vet. App. at 470-71; see also, Stefl, 21 Vet. App. at 124.  In contrast, the June 2006 treatment record which suggests an association between left ankle disability and rheumatoid arthritis is a mere conclusion without explanation of rationale or citation to the factual record.  Therefore, it is not probative evidence.  See Stefl, 21 Vet. App. at 123.  Accordingly, given the depth of the March 2012 medical opinion, and the fact that the opinion was based on a review of the applicable record, the Board finds such opinion is highly probative and material to the Veteran's claim.  See Owens, 7 Vet. App. at 429.

The Board notes that it has considered the Veteran's lay statements regarding the etiology of his rheumatoid arthritis and specifically, that he attributes his rheumatoid arthritis to his service-connected left ankle disability.  Whether rheumatoid arthritis which the Veteran currently suffers from may be related to an ankle disability requires medical expertise to determine because it involves a complex medical matter involving an internal process.  The Veteran is not competent to provide such an opinion as he has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation with respect to arthritis.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  

In sum, the preponderance of the evidence is against associating the Veteran's rheumatoid arthritis with his service, to include his service-connected left ankle disability.  In making this determination the Board has considered the benefit-of-the-doubt rule.  However, the preponderance of the evidence is against the claim, and the rule does not apply.  Gilbert, 1 Vet. App. at 55.  Therefore, the appeal in this matter must be denied.



ORDER

Service connection for rheumatoid arthritis, including as secondary to service-connected residuals of a left ankle sprain, is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


